
	
		II
		112th CONGRESS
		1st Session
		S. 1863
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. Burr, and Mr. Chambliss) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  alternative energy investments and job creation.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the New Alternative Transportation
			 to Give Americans Solutions Act of 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					TITLE I—Promote the Purchase and Use of NGVs With an Emphasis on
				Heavy-Duty Vehicles and Fleet Vehicles
					Sec. 101. Extension and modification of new qualified
				alternative fuel motor vehicle credit.
					Sec. 102. Allowance of vehicle and infrastructure credits
				against regular and minimum tax and transferability of credits.
					Sec. 103. Modification of credit for purchase of vehicles
				fueled by compressed natural gas or liquefied natural gas.
					Sec. 104. Modification of definition of new qualified
				alternative fuel motor vehicle.
					Sec. 105. Providing for the treatment of property purchased by
				Indian tribal governments.
					TITLE II—Promote production of NGVs by Original Equipment
				Manufacturers
					Sec. 201. Credit for producing vehicles fueled by natural gas
				or liquified natural gas.
					Sec. 202. Additional vehicles qualifying for the advanced
				technology vehicles manufacturing incentive program.
					TITLE III—Incentivize the Installation of Natural Gas Fuel
				Pumps
					Sec. 301. Extension and modification of alternative fuel
				vehicle refueling property credit.
					Sec. 302. Increase in credit for certain alternative fuel
				vehicle refueling properties.
					TITLE IV—Natural Gas Vehicles
					Sec. 401. Grants for natural gas vehicles research and
				development.
					Sec. 402. Sense of the Congress regarding EPA certification of
				NGV retrofit kits.
					Sec. 403. Amendment to section 508 of the Energy Policy Act of
				1992.
					TITLE V—Transit systems
					Sec. 501. Federal share of costs for equipment for compliance
				with Clean Air Act.
					Sec. 502. Natural gas transit infrastructure
				investment.
					TITLE VI—User fees
					Sec. 601. User fees.
				
			IPromote the
			 Purchase and Use of NGVs With an Emphasis on Heavy-Duty Vehicles and Fleet
			 Vehicles
			101.Extension and
			 modification of new qualified alternative fuel motor vehicle credit
				(a)In
			 generalParagraph (4) of
			 section 30B(k) is amended by inserting (December 31, 2016, in the case
			 of a vehicle powered by compressed or liquefied natural gas) before the
			 period at the end.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
				102.Allowance of
			 vehicle and infrastructure credits against regular and minimum tax and
			 transferability of credits
				(a)Business
			 creditsSubparagraph (B) of section 38(c)(4) is amended by
			 striking and at the end of clause (viii), by striking the period
			 at the end of clause (ix) and inserting a comma, and by inserting after clause
			 (ix) the following new clauses:
					
						(x)the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)
				thereof with respect to new qualified alternative fuel motor vehicles which are
				capable of being powered by compressed or liquefied natural gas, and
						(xi)the portion of the credit determined under
				section 30C which is attributable to the application of subsection (b) thereof
				with respect to refueling property which is used to store and or dispense
				compressed or liquefied natural
				gas.
						.
				(b)Personal
			 credits
					(1)New qualified
			 alternative fuel motor vehiclesSubsection (g) of section 30B is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain new qualified alternative fuel motor vehiclesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to the application of
				subsection (e)(3) with respect to new qualified alternative fuel motor vehicles
				which are capable of being powered by compressed or liquefied natural
				gas—
								(A)paragraph (2) shall (after the application
				of paragraph (1)) be applied separately with respect to such portion,
				and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27 and
				30.
									.
					(2)Alternative fuel
			 vehicle refueling propertiesSubsection (d) of section 30C is
			 amended by adding at the end the following new paragraph:
						
							(3)Special rule
				relating to certain alternative fuel vehicle refueling propertiesIn the case of the portion of the credit
				determined under subsection (a) with respect to refueling property which is
				used to store and or dispense compressed or liquefied natural gas and which is
				attributable to the application of subsection (b)—
								(A)paragraph (2)
				shall (after the application of paragraph (1)) be applied separately with
				respect to such portion, and
								(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
									(ii)the sum of the
				credits allowable under subpart A and sections 27, 30, and the portion of the
				credit determined under section 30B which is attributable to the application of
				subsection (e)(3)
				thereof.
									.
					(c)Credits may be
			 transferred
					(1)Vehicle
			 creditsSubsection (h) of
			 section 30B is amended by adding at the end the following new paragraph:
						
							(11)Transferability
				of credit
								(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any new qualified alternative fuel motor vehicle which is
				capable of being powered by compressed or liquefied natural gas may transfer
				the credit allowed under this section by reason of subsection (e) with respect
				to such vehicle through an assignment to the manufacturer, seller or lessee of
				such vehicle. Such transfer may be revoked only with the consent of the
				Secretary.
								(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
								.
					(2)Infrastructure
			 creditSubsection (e) of section 30C is amended by adding at the
			 end the following new paragraph:
						
							(7)Transferability
				of credit
								(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any qualified alternative fuel vehicle refueling property
				relating to compressed or liquefied natural gas may transfer the credit allowed
				under this section with respect to such property through an assignment to the
				manufacturer, seller or lessee of such property. Such transfer may be revoked
				only with the consent of the Secretary.
								(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
								.
					(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to property placed in service after the date of the enactment of this
			 Act.
				103.Modification of
			 credit for purchase of vehicles fueled by compressed natural gas or liquefied
			 natural gas
				(a)Increase in
			 creditParagraph (2) of
			 section 30B(e) is amended to read as follows:
					
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage with respect to any new qualified alternative fuel motor vehicle
				is—
							(A)except as provided in subparagraphs (B) and
				(C)—
								(i)50 percent,
				plus
								(ii)30 percent, if
				such vehicle—
									(I)has received a
				certificate of conformity under the Clean Air Act and meets or exceeds the most
				stringent standard available for certification under the Clean Air Act for that
				make and model year vehicle (other than a zero emission standard), or
									(II)has received an
				order certifying the vehicle as meeting the same requirements as vehicles which
				may be sold or leased in California and meets or exceeds the most stringent
				standard available for certification under the State laws of California
				(enacted in accordance with a waiver granted under section 209(b) of the Clean
				Air Act) for that make and model year vehicle (other than a zero emission
				standard),
									(B)80 percent, in the case of dedicated
				vehicles that are only capable of operating on compressed or liquefied natural
				gas, dual-fuel vehicles that are only capable of operating on a mixture of no
				less than 90 percent compressed or liquefied natural gas, and a bi-fuel vehicle
				that is capable of operating a minimum of 85 percent of its total range on
				compressed or liquefied natural gas, and
							(C)50 percent, in the
				case of vehicles described subclause (II) or (III) of subsection (e)(4)(A)(i)
				and which are not otherwise described in subparagraph (B).
							For
				purposes of the preceding sentence, in the case of any new qualified
				alternative fuel motor vehicle which weighs more than 14,000 pounds gross
				vehicle weight rating, the most stringent standard available shall be such
				standard available for certification on the date of the enactment of the Energy
				Tax Incentives Act of
				2005..
				(b)Increased
			 incentive for natural gas vehiclesSubsection (e) of section 30B is amended by
			 adding at the end the following new paragraph:
					
						(6)Credit values
				for natural gas vehiclesIn
				the case of new qualified alternative fuel motor vehicles with respect to
				vehicles powered by compressed or liquefied natural gas, the maximum tax credit
				value shall be—
							(A)$7,500 if such vehicle has a gross vehicle
				weight rating of not more than 8,500 pounds,
							(B)$16,000 if such vehicle has a gross vehicle
				weight rating of more than 8,500 pounds but not more than 14,000 pounds,
							(C)$40,000 if such vehicle has a gross vehicle
				weight rating of more than 14,000 pounds but not more than 26,000 pounds,
				and
							(D)$64,000 if such vehicle has a gross vehicle
				weight rating of more than 26,000
				pounds.
							.
				(c)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				104.Modification of
			 definition of new qualified alternative fuel motor vehicle
				(a)In
			 generalClause (i) of section 30B(e)(4)(A) is amended to read as
			 follows:
					
						(i)which—
							(I)is a dedicated
				vehicle that is only capable of operating on an alternative fuel,
							(II)is a bi-fuel vehicle that is capable of
				operating on compressed or liquefied natural gas and gasoline or diesel fuel,
				or
							(III)is a duel-fuel
				vehicle that is capable of operating on a mixture of compressed or liquefied
				natural gas and gasoline or diesel
				fuel.
							.
				(b)Conversions and
			 repowersParagraph (4) of
			 section 30B(e) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Conversions and
				repowers
							(i)In
				generalThe term new qualified alternative fuel motor
				vehicle includes the conversion or repower of a new or used vehicle so
				that it is capable of operating on an alternative fuel as it was not previously
				capable of operating on an alternative fuel.
							(ii)Treatment as
				newA vehicle which has been converted to operate on an
				alternative fuel shall be treated as new on the date of such conversion for
				purposes of this section.
							(iii)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such
				vehicle.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				105.Providing for
			 the treatment of property purchased by Indian tribal governments
				(a)In
			 generalParagraph (6) of section 30B(h) and paragraph (2) of
			 section 30C(e) are both amended by inserting , or an Indian Tribal
			 Government after section 50(b).
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				IIPromote
			 production of NGVs by Original Equipment Manufacturers
			201.Credit for
			 producing vehicles fueled by natural gas or liquified natural gas
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 is amended by inserting after section 45R the
			 following new section:
					
						45S.Production of
				vehicles fueled by natural gas or liquified natural gas
							(a)In
				generalFor purposes of
				section 38, in the case of a taxpayer who is an original manufacturer of
				natural gas vehicles, the natural gas vehicle credit determined under this
				section for any taxable year with respect to each eligible natural gas vehicle
				produced by the taxpayer during such year is an amount equal to the lesser
				of—
								(1)10 percent of the
				manufacturer’s basis in such vehicle, or
								(2)$4,000.
								(b)Aggregate credit
				allowedThe aggregate amount of credit allowed under subsection
				(a) with respect to a taxpayer for any taxable year shall not exceed
				$200,000,000 reduced by the amount of the credit allowed under subsection (a)
				to the taxpayer (or any predecessor) for all prior taxable years.
							(c)DefinitionsFor
				the purposes of this section—
								(1)Eligible natural
				gas vehicleThe term eligible natural gas vehicle
				means a motor vehicle (as defined in section 30B(h)(1)) that is capable of
				operating on natural gas and is described in 30B(e)(4)(A).
								(2)ManufacturerThe
				term manufacturer has the meaning given such term in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of title II of the Clean Air Act (42 U.S.C. 7521 et seq.).
								(d)Special
				rulesFor purposes of this section—
								(1)In
				generalRules similar to the rules of subsections (c), (d), and
				(e) of section 52 shall apply.
								(2)Controlled
				groups
									(A)In
				generalAll persons treated
				as a single employer under subsection (a) or (b) of section 52 or subsection
				(m) or (o) of section 414 shall be treated as a single producer.
									(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
									(C)VerificationNo
				amount shall be allowed as a credit under subsection (a) with respect to which
				the taxpayer has not submitted such information or certification as the
				Secretary, in consultation with the Secretary of Energy, determines
				necessary.
									(e)TerminationThis
				section shall not apply to any vehicle produced after December 31,
				2016.
							.
				(b)Credit To be
			 part of business creditSection 38(b) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following:
					
						(37)the natural gas vehicle credit determined
				under section
				45S(a).
						.
				(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 45R the following new item:
					
						
							Sec. 45S. Production of vehicles fueled by
				natural gas or liquefied natural gas.
				
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 produced after December 31, 2011.
				202.Additional
			 vehicles qualifying for the advanced technology vehicles manufacturing
			 incentive program
				(a)In
			 generalNotwithstanding any
			 other provision of law, a covered vehicle (as defined in subsection (b)) shall
			 be considered an advanced technology vehicle for purposes of the advanced
			 technology vehicle incentive program established under section 136 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17013), and
			 manufacturers and component suppliers of such covered vehicles shall be
			 eligible for an award under such section.
				(b)DefinitionsAs used in this section—
					(1)the term
			 covered vehicle means a light-duty vehicle or a medium-duty or
			 heavy-duty truck or bus that is only capable of operating on compressed or
			 liquefied natural gas, a bi-fueled motor vehicle that is capable of achieving a
			 minimum of 85 percent of its total range with compressed or liquefied natural
			 gas, or a dual-fuel vehicle that operates on a mixture of natural gas and
			 gasoline or diesel fuel but is not capable of operating on a mixture of less
			 than 75 percent natural gas;
					(2)the term bi-fuel vehicle means
			 a vehicle that is capable of operating on compressed or liquefied natural gas
			 and gasoline or diesel fuel; and
					(3)the term
			 dual-fuel vehicle means a vehicle that is capable of operating on
			 a mixture of compressed or liquefied natural gas and gasoline or diesel
			 fuel.
					IIIIncentivize the
			 Installation of Natural Gas Fuel Pumps
			301.Extension and
			 modification of alternative fuel vehicle refueling property credit
				(a)In
			 generalSubsection (g) of
			 section 30C is amended by striking and at the end of paragraph
			 (1), by redesignating paragraph (2) as paragraph (3), and by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)in the case of
				property relating to compressed or liquefied natural gas, after December 31,
				2016,
				and
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
				302.Increase in
			 credit for certain alternative fuel vehicle refueling properties
				(a)In
			 generalSubsection (b) of section 30C is amended to read as
			 follows:
					
						(b)LimitationThe credit allowed under subsection (a)
				with respect to all qualified alternative fuel vehicle refueling property
				placed in service by the taxpayer during the taxable year at a location shall
				not exceed—
							(1)except as provided in paragraph (2),
				$30,000 in the case of a property of a character subject to an allowance for
				depreciation,
							(2)in the case of compressed natural gas
				property and liquefied natural gas property which is of a character subject to
				an allowance for depreciation, the lesser of—
								(A)50 percent of such
				cost, or
								(B)$100,000,
				and
								(3)$2,000 in any
				other
				case.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2011.
				IVNatural Gas
			 Vehicles
			401.Grants for
			 natural gas vehicles research and development
				(a)Research,
			 development and demonstration programsThe Secretary shall provide funding to
			 improve the performance and efficiency and integration of natural gas powered
			 motor vehicles and heavy-duty on-road vehicles as part of any programs funded
			 pursuant to section 911 of the Energy Policy Act of 2005 (42 U.S.C. 16191) and
			 also with respect to funding for heavy-duty engines pursuant to section 754 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16102).
				(b)In
			 generalThe Secretary of
			 Energy may make grants to original equipment manufacturers of light-duty and
			 heavy-duty natural gas vehicles for the development of engines that reduce
			 emissions, improve performance and efficiency, and lower cost.
				402.Sense of the
			 Congress regarding EPA certification of NGV retrofit kitsIt is the sense of the Congress that the
			 Environmental Protection Agency should further streamline the process for
			 certification of natural gas vehicle retrofit kits to promote energy security
			 while still fulfilling the mission of the Clean Air Act.
			403.Amendment to
			 section 508 of the Energy Policy Act of 1992
				(a)Repower or
			 converted alternative fueled vehicles definedSubsection (a) of
			 section 508 of the Energy Policy Act of 1992 (42 U.S.C. 13258) is amended by
			 adding at the end the following new paragraph:
					
						(6)Repowered or
				convertedThe term repowered or converted means
				modified with a certified or approved engine or aftermarket system so that the
				vehicle is capable of operating on an alternative
				fuel.
						.
				(b)Allocation of
			 creditsSubsection (b) of
			 section 508 of the Energy Policy Act of 1992 (42 U.S.C. 13258) is amended by
			 adding at the end the following new paragraph:
					
						(3)Repowered or
				converted vehiclesNot later than January 1, 2012, the Secretary
				shall allocate credits to fleets or covered persons that repower or convert an
				existing vehicle so that it is capable of operating on an alternative fuel. In
				the case of any medium-duty or heavy-duty vehicle that is repowered or
				converted, the Secretary shall allocate additional credits for such vehicles if
				the Secretary determines that such vehicles displace more petroleum than
				light-duty alternative fueled vehicles. The Secretary shall include a
				requirement that such vehicles remain in the fleet for a period of no less than
				2 years in order to continue to qualify for credit. The Secretary also shall
				extend the flexibility afforded in this section to Federal fleets subject to
				the purchase provisions contained in section 303 of this
				Act.
						.
				VTransit
			 systems
			501.Federal share
			 of costs for equipment for compliance with Clean Air ActSection 5323(i) of title 49, United States
			 Code, is amended—
				(1)in paragraph
			 (1)—
					(A)in the paragraph
			 heading, by striking and
			 Clean Air Act;
					(B)in the first
			 sentence, by striking or vehicle-related and all that follows
			 through Clean Air Act; and
					(C)by striking
			 those Acts each place it appears and inserting the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
			 seq.);
					(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting
			 after paragraph (1) the following:
					
						(2)Equipment for
				compliance with Clean Air Act
							(A)In
				generalA grant for a project to be assisted under this chapter
				that involves acquiring vehicle-related equipment or facilities (including
				clean fuel or alternative fuel vehicle-related equipment or facilities) for
				purposes of complying with or maintaining compliance with the
				Clean Air Act (42 U.S.C. 7401 et seq.)
				shall be made for—
								(i)100 percent of
				the net project cost of the equipment or facilities attributable to compliance
				with that Act for any amounts of not more than $75,000; and
								(ii)90 percent of
				the net project cost of the equipment or facilities attributable to compliance
				with that Act for any amounts of more than $75,000.
								(B)CostsThe
				Secretary shall have discretion to determine, through practicable
				administrative procedures, the costs of equipment or facilities attributable to
				compliance with the Clean Air Act (42
				U.S.C. 7401 et
				seq.).
							.
				502.Natural gas
			 transit infrastructure investment
				(a)EstablishmentThe
			 Secretary of Transportation shall establish and administer a program to
			 encourage the development of natural gas fueling infrastructure to be used by
			 transit agencies.
				(b)UseFunding
			 provided under the program may be used for the purpose of building new or
			 expanded fueling facilities, if the expansion is for the purposes of fueling
			 additional buses with natural gas.
				(c)Competitive
			 grantsThe Secretary shall—
					(1)administer the
			 funding providing under the program on a competitive basis; and
					(2)award funding
			 after an evaluation of project proposals that includes—
						(A)the overall
			 quantity of petroleum to be displaced over the life of the proposed
			 project;
						(B)the amount of
			 private funding or local funding that is available to offset the cost of the
			 project; and
						(C)the technical and
			 economical feasibility of the project.
						(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $100,000,000, to remain available until expended.
				VIUser
			 fees
			601.User
			 fees
				(a)Liquefied
			 natural gasClause (ii) of section 4041(a)(2)(B) is amended by
			 striking 24.3 cents per gallon and inserting the sum of
			 the Highway Trust Fund financing rate and the Natural Gas Transportation
			 Incentives financing rate.
				(b)Compressed
			 natural gasThe second sentence of subparagraph (A) of section
			 4041(a)(3) is amended by striking 18.3 cents per energy equivalent of a
			 gallon of gasoline and inserting the sum of the Highway Trust
			 Fund financing rate and the Natural Gas Transportation Incentives financing
			 rate.
				(c)Highway Trust
			 Fund financing rate and Natural Gas Transportation Incentives financing
			 rateSubsection (a) of section 4041 is amended by adding at the
			 end the following new paragraph:
					
						(4)Highway Trust
				Fund financing rate and Natural Gas Transportation Incentives financing
				rateFor purposes of this title—
							(A)Highway Trust
				Fund financing rateThe term Highway Trust Fund financing
				rate means—
								(i)with respect to
				liquefied natural gas, 24.3 cents per gallon, and
								(ii)with respect to
				compressed natural gas, 18.3 cents per energy equivalent of a gallon of
				gasoline.
								(B)Natural Gas
				Transportation Incentives financing rate
								(i)In
				generalThe term Natural Gas Transportation Incentives
				financing rate means—
									(I)with respect to
				liquefied natural gas, the applicable amount per gallon, and
									(II)with respect to
				compressed natural gas, the applicable amount per energy equivalent of a gallon
				of gasoline.
									(ii)Applicable
				amountFor purposes of clause (i), the applicable amount shall be
				determined in accordance with the following table:
									
										
											
												Calendar yearApplicable
						amount
												
											
											
												20142.5 cents
												
												20152.5 cents
												
												20165 cents
												
												20175 cents
												
												201810 cents
												
												201910 cents
												
												202012.5 cents
												
												202112.5 cents
												
												2022 and thereafterzero.
												
											
										
									
								(iii)Exemption for
				fuel dispensed from certain propertyIn the case of liquefied
				natural gas or compressed natural gas dispensed from property for which a
				credit under section 30C(b)(3) would be allowable, the applicable amount for
				any calendar year is
				zero.
								.
				(d)Natural Gas
			 Transportation Incentives financing rate deposited in General
			 FundParagraph (4) of section 9503 is amended by striking
			 or at the end of subparagraph (C), by striking the period at the
			 end of subparagraph (D)(iii) and inserting or, and by adding at
			 the end the following new subparagraph:
					
						(E)section 4041 to
				the extent attributable to the Natural Gas Transportation Incentives financing
				rate.
						.
				
